Citation Nr: 1549013	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  06-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a back disability before March 5, 2012.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the VA RO that continued the 30 percent disability rating of the Veteran's back disability.  A February 2005 rating decision increased the evaluation of the Veteran's back disability to 40 percent.  

The Veteran timely appealed this issue to the Board, and, following a number of remands of the Veteran's claim, in November 2013, the Board, in pertinent part, denied an evaluation in excess of 40 percent for the Veteran's back disability before March 5, 2012 and granted an evaluation of 50 percent after that date.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A May 2015 Memorandum Decision set aside the Board's November 2013 decision to the extent that it failed to address the Veteran's implied claim of entitlement to SMC and denied an evaluation in excess of 40 percent for the Veteran's back disability before March 5, 2012.

The issue of entitlement to SMC based on the need for regular aid and attendance or housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Before March 5, 2012, the Veteran's back disability was not manifested by symptoms approximating incapacitating episodes of intervertebral disc syndrome (IVDS) with a total duration of six weeks during any 12-month period or unfavorable ankylosis.




CONCLUSION OF LAW

Before March 5, 2012, the criteria for a rating in excess of 40 percent for a back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5235 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Court's Memorandum Decision did not find any deficiencies relating to the duties to notify and assist.  With that said, the Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran has received all appropriate notice.  Neither the Veteran nor his representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, private treatment records, and records from the Social Security Administration, have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran underwent examinations addressing his back disability in May 2004, January 2006, and March 2012.  The evidence indicates that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examination reports are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has  not requested the opportunity to testify at a hearing before the Board.  All due process concerns have been satisfied; accordingly, the Board will proceed to a decision. 38 C.F.R § 3.103 (2015).

Increased Rating

The Veteran contends that his back disability warrants an evaluation in excess of 40 percent before March 5, 2012.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practicably can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  However, there are only two schedular ratings available in excess of 40 percent for the back; one requires the presence of unfavorable ankylosis and the other requires prescribed bed rest for at least six weeks in a 12 month period.  

The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Ankylosis is "unfavorable" when the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (5).  

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R § 4.71a, Diagnostic Code 5243 (2015).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Turning to the facts in this case, the Veteran filed a claim for an increased rating for his back disability in November 2003.  

The Veteran was scheduled to receive a VA examination in January 2004, but he failed to report for this examination.  In March 2004, the Veteran reported experiencing severe pain daily, and asserted that on some days he could not stand up straight.  Movement was difficult for the Veteran, and he had no relief from over-the-counter medications.  The Veteran stated that he experienced numbness in his lower extremities once weekly.  In a separate March 2004 treatment record, the Veteran reported that he experienced chronic back pain, but his pain was "not bad enough to take anything yet."  In a March 2004 occupational therapy note, it was noted that the Veteran's back injury affected his sitting and standing.  

In April 2004, the Veteran complained of back pain and numbness in his legs and feet.  In a later April 2004 treatment record, the examiner indicated that the Veteran had no apparent distress relating to his back.  The Veteran had full strength, and his cranial nerves were intact.  The Veteran took over-the-counter medications in treatment of his pain.  

The Veteran underwent a VA examination in May 2004, at which time the Veteran complained of pain in his back.  The Veteran experienced sharp pain every other day, with each episode lasting at least all day and as long as one week.  The Veteran reported that his back would "go out" two times monthly.  At those times, the Veteran was unable to walk with his back straight.  These episodes lasted until he went to sleep, at which time "things [went] back into place."  The Veteran indicated that he could not sit, walk, or stand for long periods of time.  The Veteran took over-the-counter medications to treat the pain, but nothing eliminated the pain.  Cold weather aggravated the Veteran's pain.  

Upon physical examination, the examiner noted that the Veteran's gait was antalgic.  The Veteran could stand on his heels and toes, but he declined to squat, forward flex, or extend.  The examiner noted, however, that the Veteran forward flexed to dress and undress himself, and he was independent in getting off of the examination table.  The examiner noted that the Veteran declining to participate in range of motion testing was inconsistent with the ranges of motion that he showed when engaging in these activities.  The Veteran was able to rotate bilaterally to 20 degrees, and bend laterally to 20 degrees.  The examiner did not find atrophy of the muscles of the lower extremity.  The Veteran had no sensory changes, and the Veteran had full strength.  The Veteran's patellar reflexes were 2/4 bilaterally, and his Achilles reflex was 2/4 bilaterally.  No scoliosis was noted, the lordotic curve was flat, and the Veteran had thoracic kyphosis.  No muscle spasm was noted.  The Veteran reported having tenderness in his low back.  A May 2004 x-ray examination showed a mild compression deformity at T12 suspicious for fracture, and mild degenerative changes of the thoracic spine were present.  

In February 2005, the Veteran had normal strength and could walk on his toes and heels.  The Veteran's deep tendon reflexes were 2/3.  The Veteran had decreased sensation to light touch and pinprick on the lateral aspect of the right fifth toe; sensory examination of the lower extremities was otherwise normal.  EMG testing showed a right tibial neuropathy consistent with tarsal tunnel syndrome, but it did now show evidence of polyneuropathy, proximal tibial neuropathy, or radiculopathy.    

In July 2005, it was noted that the Veteran had occasional low back pain.  Motor examination showed normal muscle tone, bulk, and power in the bilateral lower extremities.  The Veteran's gait was normal, and he could walk on heels and toes.  Deep tendon reflexes were present in the lower extremities bilaterally.  

In September 2005, the Veteran reported that over-the-counter medications provided minimal improvement in his pain.  The Veteran's pain was reportedly constant, and was aggravated by bending, twisting, stooping, reaching, lifting, prolonged sitting, prolonged standing, prolonged walking, and prolonged lying down.  

In December 2005, the Veteran reported that his back pain was increasing, and he had back pain of a "5" severity every day.  The Veteran complained of right leg pain and numbness.  The Veteran's back was tender, and he had a moderately limited range of motion due to pain.    

The Veteran received an additional VA examination in January 2006, at which time the Veteran complained of constant pain in his back that occasionally flared to "10/10," during which times his range of motion diminished by 90 percent.  The examiner noted that fatigue reduced the Veteran's range of motion by 15 percent.  The Veteran could stand for 30 minutes and walk for a mile.  The Veteran complained of moderate difficulty doing chores, shopping, exercising, engaging in recreation, traveling, bathing, dressing, and grooming.  The Veteran had no difficulty eating or toileting.  The Veteran had severe difficulty playing sports.  

The examiner noted that the Veteran walked with short, tentative steps, flexed to 20 degrees at the waist.  The Veteran could stand on his heels and toes normally.  The Veteran had flexion to 80 degrees, with pain beginning at 20 degrees.  The Veteran could extend from -20 degrees to 0 degrees with pain throughout.  The Veteran had bilateral rotation and flexion to 20 degrees with pain throughout.  The examiner was unable to move the Veteran passively past the range of motion that he could do on his own.  Repetitive use did not result in an additional loss of range of motion.  The Veteran had pain to palpation in the lumbosacral spine and thoracic spine area.  There was +3/4 muscle spasm in the paraspinous, lumbosacral muscles.  There was mild kyphoscoliosis.  The straight leg test was positive bilaterally.  Patellar reflexes were +3/4 bilaterally, and Achilles tendon reflexes were +2/4 bilaterally.  Sensation, strength, and the cranial nerves otherwise were normal.  X-rays of the thoracic spine showed moderate degenerative changes and anterior wedging deformities.  The lumbosacral spine showed partial sacralization of L5 with pseudoarthrosis and spondylolysis.  

In May 2006, the Veteran's strength and sensory examinations were normal, and his nerves were otherwise intact.  The Veteran was scheduled to receive an examination in February 2011, but he failed to report for this examination.  

The Veteran underwent an additional VA examination in March 2012, at which time the examiner noted the Veteran's complaints of constant low back pain.  The Veteran's pain worsened with walking.  The Veteran's pain did not improve with ice, heat, or exercise.  The Veteran had intermittent pains in the right leg just below the knee with no specific aggravating factors.  No weakness was noted in the lower extremities.  The Veteran complained of stiffness in his back, but indicated that flare-ups did not affect the function of his back.  

Upon physical examination, the examiner noted that the Veteran had diffuse tenderness.  There was no erythema, spasm, atrophy, or guarding.  The Veteran's thoracolumbar posture was forward flexed to 20 to 30 degrees.  The Veteran had flexion to 60 degrees, extension of "-10 degrees", bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  There was no objective evidence of pain or painful motion.  Strength testing was normal, and reflex testing was 2 out of 4.  Sensation was normal except over the fifth toe and fifth metatarsal region.  Straight leg test was negative, with no radicular pain below the knee bilaterally.  The Veteran had functional loss in the form of less movement than normal, weakened movement, excess fatigability, and atrophy of disuse.  The Veteran did not have IVDS.  The examiner noted that the objective radiological imaging of the spine did not correlate with the severity of the Veteran's physical impairment.  As a result, the examiner found that the Veteran's T12 vertebral fracture was less likely as not a significant cause of the Veteran's current deconditioning.  

Upon review of this evidence, the Board, in its November 2013 decision, found that the March 2012 examination results were analogous to unfavorable ankylosis of the entire thoracolumbar spine.  Relying on this information, the Board continued the existing 40 percent evaluation before the date of the examination and awarded the Veteran with a 50 percent evaluation on and after that date.  The Court vacated the portion of the decision that continued the 40 percent evaluation before March 2012, finding that the evidence suggested that the Veteran may have had a permanent-flexure deformity before March 2012.  

Upon review of this evidence, the Board cannot find that weight of the evidence supports a finding that the Veteran's back disability was unfavorably ankylosed, or that the Veteran experienced functional loss akin to unfavorable ankylosis, at any time before March 2012.  

The Board again notes that unfavorable ankylosis requires not only that the back be fixed in position, but also that such immobility results in symptoms such as difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  

The facts in this case do not support a finding that the Veteran experienced immobility of the spine at any time before March 2012.  The Board notes the Veteran's subjective complaints during this time of an occasional inability to stand up straight.  The Court took specific note of records from this period indicating that the Veteran walked with his back "flexed backwards," [the Board assumes this to be a typographical error, given the January 2006 examiner noted that the Veteran walked with flexion, rather than extension, to 20 degrees] as was noted in the January 2006 examination.  The Board acknowledges this observation, but it further notes that the examiner indicated that the Veteran had flexion to 80 degrees, with pain at 20 degrees, the Veteran could "extend at the waist from -20 to 0 degrees" with pain, and the Veteran could laterally flex and rotate the back to 20 degrees bilaterally.  Thus, even giving consideration to the examiner's notation that the Veteran's range of motion was further limited during flare-ups or when fatigued, the Veteran retained a range of motion, albeit limited, which is inconsistent with a finding of ankylosis.  

Furthermore, even if the Board were to find that the above range of motion testing results were consistent with ankylosis, the Board additionally observes that during the January 2006 examination, the Veteran complained of only moderate difficulty when engaging in activities such as doing chores, shopping, exercising, engaging in recreation, traveling, bathing, dressing, and grooming.  If the Veteran suffered from an impairment of motion that essentially rendered the Veteran's spine immobile, the Board finds it to be unlikely that the Veteran would experience only "moderate" difficulty in engaging in such activities.  Additionally, if the Veteran's back was essentially immobile, it is highly likely that clinicians would have noted that the Veteran's back was essentially fixed in position.  Instead, clinicians found that the Veteran was in no apparent distress (April 2004), that the Veteran's assertions of an inability to perform range of motion testing were suspect (May 2004), and that the Veteran's range of motion was only "moderately limited" (December 2005).

Finally, even if the Board were to find that the Veteran's back was functionally ankylosed (despite maintaining of a limited range of motion and having only "moderate" difficulty in engaging in the above activities), the evidence does not support a finding that the Veteran's back is unfavorably ankylosed, as would be required for a schedular rating in excess of 40 percent.  The record does not show that, as a result of a functionally ankylosed back, the Veteran experienced symptoms such as difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  

In sum, because the weight of the evidence of record does not demonstrate the presence of unfavorable ankylosis at any time before March 2012, a schedular rating in excess of 40 percent rating for the Veteran's back disability during this time is unwarranted.  

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2015).  Although the Board accepts the Veteran's assertions that his back disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board, as discussed above, concludes that the overall manifestations of his back disability generally do not demonstrate a degree of functional loss that is equivalent to unfavorable ankylosis, as would be required for a greater rating.

Moreover, even if the Veteran's range of motion is limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  

A greater rating is similarly unavailable to the Veteran under the formula for rating IVDS.  The weight of the evidence of record does not suggest that the Veteran has IVDS, and furthermore, the record is devoid of evidence of any incapacitating episodes during this time, which is characterized by bed rest prescribed by a physician.  While the Veteran may have reported needing rest on occasion, there has been no showing that bed rest was actually prescribed prior to March 2012.  Accordingly, a rating in excess of 40 percent is unavailable to the Veteran as a result of IVDS, which would require incapacitating episodes having a total duration of at least six weeks six weeks during a 12-month period before March 5, 2012.

Turning to neurological manifestations of the Veteran's back disability, the Board notes that its November 2013 decision awarded service connection for right tibial neuropathy with mild tarsal tunnel syndrome, and the Veteran has not disagreed with either the 10 percent rating or the March 2004 effective date that has been assigned.  The Board will thus not consider this symptomatology in its evaluation of the Veteran's neurological impairment.

Otherwise, applying the relevant rating criteria to the facts in this case, the Board does not find that the neurological manifestations of the Veteran's back disability during the period before March 5, 2012, rise to the level of even mild incomplete paralysis, as would be required for a compensable rating for a disease of the nerves.  The Veteran subjectively complained of symptoms such as numbness, but strength and sensory testing was consistently normal, his reflexes were present, and his nerves were found to be intact.  The Board thus finds that the competent evidence of record fails to reflect that the Veteran has a separate neurological impairment associated with his service-connected back disability for which a separate evaluation may be assigned.

As described, the criteria for a schedular rating greater than 40 percent for a back disability before March 2012 have not been met, and the Veteran's claim is denied.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria reasonably contemplate the Veteran's back symptomatology prior to March 5, 2012, and are therefore adequate for rating purposes.  During this time, the Veteran did not have any symptoms from his back disability that were unusual or different from those contemplated by the schedular rating criteria.  Both case law and the application of 38 C.F.R. §§ 4.40 and 4.45 mandates considering all back-related symptomatology and how it functionally limits the Veteran's spinal movement; therefore, all of the Veteran's back-related symptomatology was necessarily considered in the Board's schedular analysis.  Here the Veteran experienced pain, limitation of motion, and possibly some fixation of his back.  However, each of these symptoms is specifically contemplated within the schedular rating analysis.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 40 percent for a back disability before March 5, 2012, is denied.


REMAND

The Court's May 2015 Memorandum Decision found that the evidence of record, including evidence suggesting that the Veteran had trouble caring for himself, reasonably raised the issue of entitlement to SMC.  To afford the Veteran with every possible consideration, this issue must be remanded to the AOJ because it  has not been addressed by the AOJ in the first instance.  While on remand, the Veteran should be provided with notice regarding how to substantiate a claim of entitlement to SMC, and an examination for housebound status or the permanent need for regular aid and attendance.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice regarding how to substantiate a claim of entitlement to SMC.

2.  Then, schedule the Veteran for an examination for housebound status or the permanent need for regular aid and attendance.  

3.  Then, after ensuring any other necessary development has been completed, adjudicate the claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


